IN THE UNITED STATES COURT OF APPEALS
                                                                        United States Court of Appeals
                            FOR THE FIFTH CIRCUIT                                Fifth Circuit

                                                                              FILED
                                 _____________________                       April 7, 2008
                                     No. 07-60714
                                  Summary Calendar                    Charles R. Fulbruge III
                                 _____________________                        Clerk


WILLIAM O. RIVES, II
                                                                       Plaintiff-Appellant
v.
SPECTRUM HEALTHCARE RESOURCES, INC.
                                                                     Defendant-Appellee



                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                                  (3:05-CV-606)

Before WIENER, GARZA, and BENAVIDES, Circuit Judges.
PER CURIAM:*
       Plaintiff-Appellant William O. Rives, II asks us to reverse the district

court’s summary-judgment dismissal of his fraud, tortious interference with

contract, and breach of contract claims against Defendant-Appellee Spectrum

Healthcare Resources, Inc. (“Spectrum”).1              First, Rives contends that the


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
       1
         The district court found that a genuine issue of material fact did exist as to
whether Spectrum had failed to inform Rives of a stop-work order on its contract with the
United States Army before Rives quit his former job, and therefore denied Spectrum’s
motion for summary judgment with respect to Rives’s claim for detrimental
reliance/equitable estoppel. The parties subsequently reached a settlement agreement
district court incorrectly granted summary judgment on his claims of fraud

and tortious interference with contract because Spectrum did not have a

contract with the United States Army to provide dental services at Camp

Shelby at the time Spectrum negotiated with and entered into contracts with

him to provide dental services. Second, Rives contends that the district court

erred in granting summary judgment on his breach of contract claim because

a genuine issue of material fact exists as to whether Spectrum breached its

contracts with Rives by failing to provide Rives with a thirty-day notice of

termination, as required by his Employment Agreement, and a sixty-day

notice of termination, as required by his Independent Contractor Agreement.

       We have reviewed the record on appeal and the law applicable thereto

as set forth in the appellate briefs of the parties and the rulings of the district

court. As a result of our review, we are convinced that the district court

properly granted Spectrum’s motion for summary judgment. Rives’s claims

grounded in fraud and tortious interference with contract fail because the

undisputed summary judgment evidence demonstrates that Spectrum had a

contract with the United States Army for the provision of dental services at

the time it was negotiating with and entered into contracts with Rives.

Rives’s breach of contract claim fails because no genuine issue of material fact


regarding this claim, and the district court dismissed it with prejudice. Although Rives has
failed to remove all references to his now-settled detrimental reliance/equitable estoppel
claim from his briefs, this claim is not before us.

                                              2
exists as to Spectrum’s authority under its Employment Agreement and

Independent Contractor Agreement with Rives to terminate him simply

“upon notice,” in any form, when and if its agreement to provide dental

services at Camp Shelby was “reduced, delayed, terminated, or not in effect at

any time.”2 Consequently, the summary judgment of the district court is, in

all respects, AFFIRMED.




       2
         Rives also contends in the alternative that he should be entitled to compensation
for the six weeks that “he should have been working,” from October 4, 2004, when he was
originally scheduled to begin work at Camp Shelby, to November 16, 2004, when the United
States Army formally terminated Spectrum’s contract. Rives’s argument (which the district
court did not address) is without merit, as he could not have begun work at Camp Shelby on
October 4, 2004, or any other date, because his credentialing package was never completed.
Regardless of whether it was the responsibility of Spectrum or Rives to push Rives’s
credentialing package over the finish line, there is no material dispute that Rives’s
credentialing package had not been completed for submission and approval by the United
States Army, as required by Rives’s contracts with Spectrum.

                                            3